         Case 15-34752 Document 441 Filed in TXSB on 06/17/21 Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                             ENTERED
                                                                                           06/17/2021
IN RE:                                         §
                                               §      CASE NO: 15-34752
SYED RIZWAN MOHIUDDIN,                         §
                                               §
         Debtor.                               §
                                               §
                                               §      CHAPTER 7

                                           ORDER

        Jackson Walker LLP is awarded $19,274.50 in fees for services rendered and $1,543.79 in
fees for preparation of its fee application.


         SIGNED 06/17/2021


                                                   ___________________________________
                                                                 Marvin Isgur
                                                        United States Bankruptcy Judge




1/1
